PER CURIAM.
We find no merit in the defendant’s contentions that certain comments made by the prosecutor vitiated his entire trial and therefore affirm on the basis of § 59.041, Fla. Stat. (1995); Holton v. State, 573 So.2d 284 (Fla.1990), cert. denied, 500 U.S. 960, 111 S.Ct. 2275,114 L.Ed.2d 726 (1991); Duest v. State, 462 So.2d 446 (Fla.1985); Irving v. State, 627 So.2d 92 (Fla. 3d DCA 1993); Hightower v. State, 592 So.2d 689 (Fla. 3d DCA 1991); Shaara v. State, 581 So.2d 1339 (Fla. 1st DCA 1991).
However, the state concedes error as to the defendant’s sentence for robbery, so we reverse that sentence and remand for resen-tencing in accord with section 775.084, Florida Statutes (1995).
Affirmed in part, reversed in part.